 

[CONFIDENTIAL]


REDACTED COPY


EXHIBIT 10.1


[NOTE: A “[*]” INDICATES THAT MATERIAL HAS BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND THAT THE MATERIAL HAS BEEN FILED SEPARATELY.]

LICENSE AGREEMENT

This License Agreement (“Agreement”) is made this 21st day of November, 2006,
between the UD Technology Corporation, a non-profit corporation located at 15
Innovation Way, Suite 103, Newark, Delaware, 19711 (hereinafter referred to as
“Licensor”) and Ascent Solar Technologies, Inc., a Delaware corporation with its
principal place of business in Littleton, Colorado (hereinafter referred to as
“Licensee”).

WITNESSETH THAT:

WHEREAS, Licensor is the owner of certain intellectual property related to a
means of manufacturing solar cells, modules and arrays based on CuInGaSe2 and
related materials encompassing 1) a multi-source physical vapor deposition
process to form the CuInGaSe2 on a continuously moving substrate, 2) a method to
coat a substrate with a metal that eliminates cracking and poor adhesion of the
CuInGaSe2 layer, and 3) a process to deposit a CdS layer, all useful for
production of photovoltaic conversion cells, modules, and arrays.

WHEREAS, Licensee desires to obtain a non-exclusive license to practice the
intellectual property to make, use, and sell products comprising solar cells,
modules, and/or arrays which can be prepared using the intellectual property;
and

WHEREAS, Licensor is willing to grant such a license on the terms and subject to
the conditions set forth below, and Licensee desires to receive and operate
commercially under such a license.

NOW THEREFORE, in consideration of the premises and mutual agreements


--------------------------------------------------------------------------------




 

hereinafter set forth, Licensor and Licensee agree as follows:

ARTICLE 1.           DEFINITIONS

For the purpose of this License Agreement, unless the context clearly or
necessarily indicates otherwise, the following words and phrases shall have the
meanings set forth below:

1.1           “Licensed Patents” means all (i) patent(s) and patent
application(s) listed in Exhibit A attached hereto; (ii) any international
counterparts thereof; (iii) any divisionals, continuations,
continuations-in-part, and extensions of any of the foregoing patents and patent
application(s); (iv) all substitutions, reissues, renewals, reexaminations,
patents of addition, and inventors’ certificates thereof, patent term
extensions, supplementary protection certificates, and data package exclusivity
extensions of the foregoing patents; and (v) all patent(s) issuing from any of
the foregoing.

1.2           “Licensed Products” shall mean any solar cell, module, and/or
array constituting an apparatus or article for the generation of electricity,
characterized by a power rating in watts determined under standard conditions,
which but for the grant of rights in Paragraph 2.1 would infringe the Licensed
Patents.

1.3           “Sale” or “Sales” shall mean any bona fide transaction for which
consideration is received or expected for the sale, use, lease, transfer, or
other disposition of the Licensed Product(s).  A Sale of Licensed Product(s)
shall be deemed completed at the time that Licensee receives payment for such
Licensed Products.  In determining the amount of Sales, Licensee may first
deduct applicable returns and allowances, as well as charges for freight,
handling, transportation, in-transit insurance, sales taxes, use taxes and other
applicable taxes

2


--------------------------------------------------------------------------------




 

paid by Licensee with respect to the sale, use, lease, transfer or other
disposition of Licensed Products (“Net Sales”).

1.4           “License Year” means the one year period starting on January 1, of
one year and ending on December 31, of the same year.  The first License Year
shall begin on the Effective Date and end on December 31, 2006.

1.5           “Effective Date” means the date when this Agreement is fully
executed by the parties.

1.6           “Affiliate” of a party means any corporation or other legal entity
directly or indirectly controlling, controlled by or under common control of
such party.  For purposes, hereof, the term “controlled” (including the terms
“controlled by” and “under common control with”), as used with respect to any
entity, shall mean the direct and indirect ability or power to direct or cause
the direction of management policies of such entity or otherwise direct the
affairs of such entity, whether through ownership of equity participation,
voting securities, beneficial interest, by contract or otherwise.

ARTICLE 2.           LICENSE GRANT

2.1           Licensor hereby grants to Licensee for the term of this Agreement
a non-exclusive, non-transferable license, without the right to sublicense
except to Affiliates, under the Licensed Patents, to make, have made, use, and
sell Licensed Products throughout the world.

2.2           The right to sublicense to Affiliates granted to Licensee
hereunder is subject to the following conditions.

a.             In each sublicense, the sublicensee shall be subject to the terms
and conditions of the license granted to Licensee hereunder.

3


--------------------------------------------------------------------------------




 

b.             Each sublicense shall expressly provide that Licensor makes no
warranties or representations regarding the Licensed Patents, and shall provide
that Licensor has no liability to sublicensees with regard to the Licensed
Patents.

c.             Licensee shall forward to Licensor, within thirty (30) days of
execution, the name and address of each sublicensee and the identity of any
designated representative of the sublicensee (name, title, location) to receive
communications relative to the sublicense and copies of each sublicense
agreement upon written request of Licensor.

2.3.          The rights and licenses granted to Licensee herein shall be
effective as of the Effective Date.

2.4           Licensee shall use reasonable commercial efforts to develop for
commercial use and to practice the Licensed Patents as soon as reasonably
possible, consistent with sound and reasonable business practices.

ARTICLE 3.           CONSIDERATION

3.1           In consideration for the grant of rights provided above in
Paragraph 2.1, Licensee shall pay to Licensor a royalty based upon the Net Sales
of Licensed Products sold or transferred according the following schedule:

[*]

3.2           Minimum royalties per License Year shall be [*] regardless of Net
Sales, except that the minimum annual royalty for the first calendar year ending
December 31, 2006 shall be prorated from the Effective Date.  Should Licensee
fail to meet any License Year’s annual minimum royalty, Licensor, in its sole
discretion, may terminate this License Agreement.

3.3           The royalty due shall be paid to Licensor in United States
Dollars.  For

4


--------------------------------------------------------------------------------




 

converting royalties into United States Dollars any royalties that accrue in a
foreign currency, the parties shall use the average of the closing buying rates
of the Morgan Guaranty Trust Company of New York applicable to transactions
under exchange regulations for the particular currency on the first business day
of each month of the License Year for which royalties are payable.

3.4           The royalty shall be paid annually by Licensee (on behalf of
itself and its sublicensees) no later than thirty (30) days after the end of
each License Year.  The royalty relating to any Sales by Licensee to Affiliates
shall be calculated based upon the transfers of Licensed Product and the royalty
schedule provided in Paragraph 3.1, above.

3.5           Licensee’s obligation to pay royalties (for itself and its
Affiliates) shall continue until the earlier of termination of this License
Agreement or the date of the last to expire of the Licensed Patents.  Licensee
shall notify Licensor of the date of first commercial sale of Licensed Product
within each country in which sales are made within (60) days of the date of such
first sale.

3.6           Royalty payments shall be payable to “UD Technology Corporation”
and sent to:

Vice President
UD Technology Corporation
15 Innovation Way, Suite 103
Newark, Delaware 19711

ARTICLE 4.           REPORTING BY LICENSEE

4.1           Licensee shall prepare annual royalty reports setting forth sales
of Licensed Products during the License Year by Licensee and its sublicensees. 
These reports shall be delivered to Licensor with the royalty payments within
thirty (30) days following the end of each calendar year.

5


--------------------------------------------------------------------------------




 

4.2           If no sales of Licensed Products have been made by Licensee and/or
its Affiliates during any calendar year, a statement to that effect shall be
delivered by Licensee to Licensor with the minimum royalties described in
paragraph 3.2 within thirty (30) business days following the end of each
calendar year.

ARTICLE 5.           BOOKS AND RECORDS

5.1           Licensee shall maintain and cause its Affiliates to maintain full,
true and accurate books of accounts and other records containing all particulars
which may be necessary to ascertain and verify the royalties payable under this
Agreement.  Upon Licensor’s reasonable written request, Licensee and its
Affiliates shall permit independent Certified Public Accountants selected and
paid for by Licensor to examine at reasonable times during regular business
hours such of their records as may be reasonably necessary to determine the
accuracy of any report and/or payment made under this Agreement, subject to
execution by such independent Certified Public Accountants of appropriate
confidentiality and non-disclosure agreements with Licensee.

5.2           To the extent practical and not inconsistent with any other
provision herein, all reports and other documents provided hereunder and all
calculations shall be made pursuant to generally accepted accounting principals
as practiced by certified public accountants in the United States.

ARTICLE 6.           IMPROVEMENTS OF LICENSEE

Any improvements, patented or unpatented, made to the Licensed Patents by
Licensee during the term of this Agreement, shall be the sole property of
Licensee.  Licensee hereby agrees not to assert rights in any such improvements,
or in any patents related thereto,

6


--------------------------------------------------------------------------------




 

against Licensor, its licensees, or the customers of each.

ARTICLE 7.           [INTENTIONALLY LEFT BLANK]

ARTICLE 8.           INFRINGEMENT LITIGATION

8.1           Licensor agrees to provide such assistance and cooperation at
Licensee’s expense as may be reasonably necessary to assist Licensee in its
defense of any litigation which seeks to prevent Licensee’s right to use the
Licensed Patents necessary for the processing, manufacture, use, or sale of the
Licensed Products.

8.2           If Licensor or Licensee becomes aware of any third party’s
infringement of the Licensed Patents, it shall immediately notify the other
party in writing of such infringement or unauthorized use.  A decision to bring
suit shall be in the sole discretion of the Licensor.  Licensee shall have the
right to be represented in any such proceeding by counsel of its choice, at its
expense.  Licensor shall be entitled to any recovery of damages resulting from
such lawsuit in the event Licensor has filed and prosecuted such lawsuit.

8.3           If Licensor shall elect not to bring suit against the allegedly
infringing party within one hundred eighty (180) days after notification
thereof, Licensee may bring suit in its own name, but shall do so at Licensee’s
sole expense.  Licensor shall provide Licensee such nonfinancial assistance and
cooperation in prosecuting such case as Licensee may reasonably request. 
Licensor shall have the right to be represented in any such proceeding either by
counsel of its choice, at its expense or by Licensee’s counsel at Licensee’s
expense, insofar as is possible or practical.  Any costs reasonably incurred by
Licensor in support of litigation brought by Licensee, excluding attorney’s fees
from counsel elected by Licensor, shall be reimbursed to

7


--------------------------------------------------------------------------------




 

Licensor from any sums recovered by Licensee.

ARTICLE 9.           TERM AND TERMINATION

9.1           This Agreement, unless sooner terminated as provided herein, shall
terminate with the expiration of the last to expire of the Licensed Patents on a
country-by-country basis.

9.2           Licensor may terminate this Agreement if any of the following
occur:

a.             Licensee becomes more than sixty (60) days in arrears in payment
of royalties due pursuant to this Agreement, and Licensee does not provide full
payment immediately upon demand; or

b.             Licensee files or has filed against it a petition or proceedings
under any bankruptcy, insolvency or similar law, or becomes insolvent, makes an
assignment for the benefit of creditors, or appoints or has appointed a receiver
or trustee over its property.

9.3           If either party fails to fulfill any material obligations under
this Agreement or materially breaches any of the representations, warranties, or
covenants contained herein, the non-breaching party may terminate this Agreement
upon written notice to the breaching party as provided below.  Such notice must
contain a full description of the event or occurrence constituting a breach of
the Agreement.  The party receiving notice of the breach shall have the
opportunity to cure that breach within sixty (60) days of receipt of notice.  If
the breach is not cured within that time, the termination will be effective as
of the (60th) day after receipt of notice.

9.4           If Licensor terminates this Agreement under paragraphs 9.2 and/or
9.3, by reason of defaults by Licensee, Licensee and its sublicensees shall
cease using all Licensed Patents.

8


--------------------------------------------------------------------------------




 

9.5           Licensee’s obligation to pay royalties accrued under Article 3
hereof at the time of termination shall survive termination of this Agreement. 
In addition, the provisions of Article 11 shall survive such termination.

9.6           Any failure on the part of either party to terminate hereunder
shall not be deemed a condonation of such default or breach or a waiver of any
future default or breach.

9.7           Termination of this Agreement by either party for any reason shall
not affect and shall be without prejudice to the rights and obligations of the
parties accrued prior to the effective date of termination of this Agreement.

9.8           Termination of this Agreement shall result in the immediate
termination of all sublicenses granted Affiliates hereunder by Licensee.

9.9           Upon expiration of this Agreement, Licensee’s rights in the
Licensed Patents shall be fully paid, provided Licensee has paid all royalties
due to Licensor and has complied with all of its obligations under this
Agreement.

ARTICLE 10.         REPRESENTATIONS AND WARRANTIES

10.1         Licensor represents, covenants and warrants that Licensor has the
right to enter into this Agreement, to grant to Licensee all of the rights and
sublicenses granted herein, and to perform all other obligations of this
Agreement and the transactions contemplated by this Agreement do not and will
not conflict with or result in a breach or default with respect to any
agreements to which Licensor is subject.

10.2         Licensee hereby represents and warrants that the execution, and
performance of this Agreement by Licensee and the consummation of the
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach of or

9


--------------------------------------------------------------------------------




 

default with respect to the provisions of any agreements to which Licensee is
subject and will not (i) violate any provision of any law or regulation
applicable to Licensee, or any other judgment or decree of any court or other
agency of any government binding on Licensee, or (ii) require any approval by,
consent of, or filing with, any person, entity, or agency of any government.

ARTICLE 11.         DISCLAIMER OF WARRANTIES

EXCEPT AS OTHERWISE PROVIDED HEREIN, THE LICENSED PATENTS LICENSED UNDER THIS
AGREEMENT IS PROVIDED ON AN “AS IS” BASIS, AND LICENSOR MAKES NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO.  BY WAY OF EXAMPLE BUT
NOT OF LIMITATION, LICENSOR MAKES NO REPRESENTATION OR WARRANTIES (i) OF
COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 12.         LIMITATION OF LIABILITY

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON CLAIMING
RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS, INCLUDING SUBLICENSEES) FOR
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND,
INCLUDING LOST PROFITS, LOSS OF BUSINESS, OR OTHER ECONOMIC DAMAGE, AND FURTHER
INCLUDING INJURY TO PROPERTY, AS A RESULT OF BREACH OF ANY WARRANTY OR ANY
MATERIAL OBLIGATION OF THIS AGREEMENT, REGARDLESS OF WHETHER THE PARTY ALLEGEDLY
LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR

10


--------------------------------------------------------------------------------




 

IN FACT KNEW OF THE POSSIBILITY THEREOF.  EACH PARTY ACKNOWLEDGES THAT THE
FOREGOING SENTENCE REFLECTS AN INFORMED, VOLUNTARY ALLOCATION BETWEEN THE
PARTIES OF THE RISKS (KNOWN AND UNKNOWN) THAT MAY EXIST IN CONNECTION WITH THIS
AGREEMENT, THAT SUCH VOLUNTARY RISK ALLOCATION WAS A MATERIAL PART OF THE
BARGAIN BETWEEN THE PARTIES, AND THAT THE ECONOMIC AND OTHER TERMS OF THIS
AGREEMENT WERE NEGOTIATED AND AGREED TO BY THE PARTIES IN RELIANCE ON SUCH
VOLUNTARY RISK ALLOCATION.

ARTICLE 13.         INSURANCE

13.1         Licensee shall, before any Licensed Products are sold and
throughout the term of this Agreement, obtain and maintain at its own cost and
expense from an insurance company licensed to do business in Delaware with
Moody’s Rating of A, a Comprehensive General Liability (CGL) insurance policy
which will include a standard product liability endorsement covering Licensee
and any sublicenses issued to others by Licensee pursuant to this Agreement and
any products sold by Licensee or its sublicensees based upon practice of the
Licensed Patents.  Such insurance policy shall name Licensor, its officers,
directors, trustees, employees and agents as additional insureds.  Such policy
shall provide protection against all claims, demands and causes of action
arising out of any defects or failures of any kind based upon the practice of
the Licensed Patents by Licensee and its sublicensees or use of any product
resulting therefrom.

13.2         The amount of coverage shall be at least five (5) million dollars
($5,000,000) per occurrence.

13.3         Licensee shall furnish Licensor a certificate of insurance
evidencing same

11


--------------------------------------------------------------------------------




 

within ten (10) days prior to the sale of Licensed Product.  In no event shall
Licensee practice the Technology or sell or permit the sale of Licensed Products
prior to receipt by Licensor of such evidence of insurance.

13.4         Licensee shall notify Licensor in writing within thirty (30) days
of any modification, alteration, cancellation or termination of any insurance
policy issued to Licensee under this clause.  In the case of any cancellation,
termination or other action adversely affecting the coverage required under
paragraphs 13.1 and 13.2, Licensee shall obtain replacement coverage that
complies with this Article 13.  During any gap in coverage Licensee and its
Affiliates shall immediately cease selling Licensed Products until replacement
coverage is obtained.  Failure to obtain, maintain and replace insurance as
provided in this Article 13 and the ongoing sale of Licensed Products with
knowledge in a gap in insurance coverage shall provide Licensor with the
immediate right to terminate this Agreement.

ARTICLE 14.           INDEMNIFICATION

Licensee agrees to indemnify, defend and hold harmless Licensor, its Affiliates
and the officers, directors and employees of each of them (the “Licensor
Indemnified Parties”) against any claims, damages, liabilities, costs, and
expenses (including reasonable attorneys’ fees) incurred by or awarded against
the Licensor Indemnified Parties based on or resulting from any act or omission
of Licensee and/or its Affiliates relating to this Agreement.  This obligation
shall survive the termination of this Agreement.  Licensee and Licensor shall
give each other prompt notice of each threat, claim or suit arising from such
conduct, and Licensee shall have sole control over the defense and/or settlement
of such threats, claims or suit.

12


--------------------------------------------------------------------------------




 

ARTICLE 15.         NOTICES

All notices required under this Agreement shall be in writing and sent by
facsimile with confirmation to the respective parties by mail or courier that
requires acknowledgment of receipt to the following addresses (or to such other
address as may hereafter be designated by a party by notice to the other given
in accordance with this Section):

Notices to Licensee

Ascent Solar Technologies, Inc.
8120 Shaffer Parkway
Littleton, Colorado  80127
FAX:  (303) 420-1551
Attention:  Matthew B. Foster

Notices to Licensor

The University of Delaware
Office of the Vice Provost for Research
210 Hullihen Hall
Newark, Delaware  19716
FAX:  (302) 831-2828
Attention:  R. D. Holsten
Associate Provost for Research

Any notice given in accordance with this License Agreement shall be effective
upon receipt by the addressee.

ARTICLE 16.         GOVERNING LAW AND JURISDICTION

This Agreement shall be interpreted and construed in accordance with the laws of
the State of Delaware.  The parties hereby consent and submit to the exclusive
jurisdiction of the respective federal and state courts in and of the State of
Delaware.

13


--------------------------------------------------------------------------------




 

ARTICLE 17.             MISCELLANEOUS

17.1         The parties hereto acknowledge that they have read this Agreement
and understand it, and they agree to be bound by all of its terms and
conditions.  They further agree that this Agreement embodies the entire
understanding between the parties relating to the subject matter of the
Agreement.  Any prior representations, warranties or agreements between the
parties, whether written or oral, not contained in this Agreement are null and
void and superseded by this Agreement.  This Agreement shall not be modified
except by a written agreement signed by duly authorized representatives of
Licensor and Licensee.

17.2         If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, such ruling shall not affect the
validity or enforceability of the remainder of this Agreement.  Notwithstanding
the foregoing, if such ruling substantially impairs the value of the entire
Agreement as to either party, the parties shall enter into good faith
negotiations for a period of sixty (60) days aimed at modifying the entire
Agreement in a manner that compensates such party for the lost value.  In the
event such negotiations are not successful, this Agreement shall automatically
be terminated upon the expiration of the negotiating period unless the time of
the negotiating period has been extended by the mutual consent of the parties.

17.3         The headings and captions used in this Agreement are intended for
convenience only and shall not affect its construction or interpretation.

17.4         This Agreement is personal to Licensee, and shall not be assignable
or otherwise transferable in whole or in part, voluntarily, involuntarily or by
operation of law including any merger or consolidation, substantial change in
ownership or control of Licensee’s business, or by any other means, without the
express written consent of Licensor.  Licensor may

14


--------------------------------------------------------------------------------




 

assign its rights hereunder.

17.5         It is agreed that no waiver by either party hereto of any breach or
default of any covenants, terms, or agreements herein set forth shall be deemed
a waiver as to any subsequent and/or similar breach or default.

17.6         It is agreed that neither party shall use the name, trademarks,
brands, or logos of the other party in any advertising, promotion, publicity or
news release without the prior written consent of the other party.

17.7         It is agreed that this Agreement and all information marked by
Licensor or Licensee as “Proprietary” or “Confidential” and forwarded to by one
party to the other party for the purposes of this Agreement (a) are to be
received in strict confidence, (b) are to be used only for the purposes of this
Agreement, and (c) are not to be disclosed by the recipient party, its agents or
employees without the prior written consent of the other party, except to the
extent that the recipient party can establish by competent written proof that
such information: (i) was in the public domain at the time of disclosure; (ii)
later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns; (iii) was
lawfully disclosed to the recipient party by a third party having the right to
disclose it; (iv) was already known by the recipient party at the time of
disclosure; (v) was independently developed by the recipient party; or (vi) is
required by law or regulation to be disclosed, provided however, that the
disclosing party shall first give the recipient party written notice and
adequate opportunity to object to such order for disclosure or to request
confidential treatment.  In the case of Licensor, the above confidentiality
obligation shall be accepted separately and individually by staff at the
Licensor and not the Licensor itself.

15


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties through
their authorized representative to be effective on the date this agreement is
fully executed by the parties.

The University of Delaware (Licensor)

 

 

Date: November 22, 2006

/s/ Richard D. Holsten

 

Richard D. Holsten

 

Associate Provost for Research

 

 

 

 

 

Ascent Solar Technologies, Inc. (Licensee)

 

 

Date: November 21, 2006

/s/ Matthew B. Foster

 

Matthew B. Foster, CEO

 


--------------------------------------------------------------------------------




 

EXHIBIT A

ISSUED PATENTS

Patent #

 

Title

 

Date of Issuance

 

First Named Inventor

6,537,845

 

Chemical Surface Deposition of Ultra-Thin Semiconductors

 

3/25/2003

 

McCandless B.E. and Shafarman W.N.

 

 

 

 

 

 

 

6,310,281

 

Thin Film, Flexible PV Module

 

10/31/2001

 

Wendt, Hanket, Birkmire, Russell, and Wiedeman

 

 

 

 

 

 

 

6,372,538

 

Fabrication of Thin Film Flexible PV Module

 

4/17/2006

 

Wendt, Hanket, Birkmire, Russell, and Wiedeman

 

 

 

 

 

 

 

6,562,405

 

Multiple-nozzle Thermal Evaporation Source

 

5/13/2003

 

Eser and Fields

 

PENDING PATENT APPLICATION

USSN 60/620,352 filed 10/21/2004 “Formation of Selenide, Sulfide or Mixed
Selenide-Sulfide Films on Metal or Metal Coated Substrates Eser and Fields

 

2


--------------------------------------------------------------------------------